Citation Nr: 1131394	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) for the period September 23, 2005, to April 24, 2006?

2.  What initial evaluation is warranted for PTSD for the period between April 25, 2006 and March 31, 2010?

3.  What initial evaluation is warranted for PTSD since April 1, 2010?


REPRESENTATION

appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant had active service from August 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, that granted entitlement to service connection for PTSD and assigned an initial 10 percent evaluation, effective September 23, 2005.  The appellant appealed his initial evaluation.  In an October 2006 rating decision, an RO decision review officer granted a 30 percent rating, effective from September 23, 2005.  The appellant continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In a decision dated in August 2010, the Board denied the appellant's appeal.  He appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In March 2011, the appellant, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In March 2011, the Court granted the Motion, vacated the August 2010 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

The August 2010 Board decision considered medical records through the end of March 2010.  Hence, the Board will rate the appellant through March 31, 2010.

Below, the Board decides the initial rating for the earlier parts of the rating period.  The initial rating warranted for the period since April 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The appellant, through his attorney, submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  For the period September 23, 2005, to April 24, 2006, the appellant's PTSD was not manifested by symptoms that produced occupational and social impairment with reduced reliability and productivity at any time.

2.  Resolving reasonable doubt in the appellant's favor, between April 25, 2006, and March 31, 2010, the appellant's posttraumatic stress disorder was manifested by symptoms that produced occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period September 23, 2005, to April 24, 2006, the requirements for an initial evaluation higher than 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the requirements for an initial evaluation of 50 percent, but no higher, for PTSD were met between April 25, 2006 and March 31, 2010.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, to include obtaining the records associated with his award of benefits by the Social Security Administration, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the appellant's initial representative's assertion that VA has failed to assist the appellant by not arranging another VA examination, but the Board rejects this assertion.

While the representative was correct that the then most recent examination was the appellant's initial examination in 2006, the claims file contains his VA outpatient treatment and therapy records covering the period 2005 to 2010.  These records note the appellant's reported symptoms, his medication, mental status examinations, and Global Assessment of Functioning scores-essentially the same evidence a Compensation and Pension Examination would have provided.  Most significant, however, is a 2009 entry notes the appellant and his therapist agreed he was at a point where his therapy could be terminated.  Finally, the Board finds that the appellant's and his wife's March 2008 letters which noted increased symptoms are inconsistent with the appellant's reports to his PTSD therapist throughout the entire period prior to March 31, 2010.  The Board finds that the appellant's statements to his therapist are more credible than statements made to VA adjudicators in support of a claim for monetary benefits.  Cf generally, Federal Rules of Evidence, Rule 803(4) (Statements made for purposes of medical treatment are not hearsay since the a patient has an interest in telling the truth in order to get better.) with Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Consequently, the Board finds no failure by VA to assist the appellant with his claim.  Id.

The Board finds that the appellant was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the appellant's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The appellant served as a Navy corpsman, to include combat service with Marines.  He was awarded the Purple Heart as a result of a shrapnel wound.  VA received his claim for benefits in September 2005.

The applicable rating criteria provide that PTSD which manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships, warrants a 50 percent rating.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id.

The Joint Motion for Remand reflects that the parties agreed that the August 2010 Board decision did not adequately discuss why the appellant's symptomatology did not warrant a rating higher than 30 percent, in light of the fact that there were instances where the appellant's reported symptoms included anxiety, depression, blunted affect, impaired concentration, suicidal ideation, passing thoughts of self-harm, and passing thoughts of harming others.  The parties also agreed that additional discussion was indicated on why the Board's decision was not the same as that of the Social Security Administration, which determined the appellant was disabled.  The Board will first address the application, if any, of the Social Security Administration's decision.

Social Security Administration determinations of disability are not binding on VA,  Holland v. Brown, 6 Vet. App. 443, 448 (1994), as there are significant differences in the definition of disability under the Social Security Administration and VA systems,  Nonetheless, there are also significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a Social Security Administration Administrative Law Judge.  Id.

The appellant's award of Social Security benefits was based, at least in part on his diagnoses of PTSD and depression.  The findings of the administrative law judge, however, clearly emphasized the appellant's age in determining whether the appellant was permanently disabled.  (Finding of Fact Number 7: "The claimant was an individual closely approaching advanced age...."; Finding of Fact Number 10:  "Considering the claimant's age...")  Age is not a relevant factor in determining an appellant's schedular rating.  38 C.F.R. § 4.19 (2010).  

Further, the administrative law judge did not consider the impact of the appellant's other disabilities. i.e., diabetes mellitus, peripheral neuropathy, and gastroesophageal reflux disease.  In light of these factors, the Board is not required to grant a 100 percent rating merely because the Social Security Administration awarded benefits to the appellant.

Reports of psychiatric examination and treatment frequently include a global assessment of functioning score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition provides that a global assessment of functioning score includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The global assessment of functioning score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The global assessment of functioning scores assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The other undercurrent of this appeal is the issue of what in fact has been the appellant's symptomatology.  The additional evidence submitted is a private June 2011 report of a private psychological examination of the appellant conducted by J.H.S., Ph.D., which was conducted via telephone.  While Dr. S found that the appellant has been unemployable since 2001, this report was not received until June 2011.  Moreover, Dr. S. report appears to assess the appellant's status as of the day of the telephone interview.  Nonetheless, to ensure the reasons and bases of the Board's decision are clearly understood, as set forth throughout this decision, the Board bases its findings on the appellant's symptoms as he reported them to his VA therapist and other providers, assigning great probative weight to the time when he reported the symptoms.  Finally, it should be noted that Dr. S's report is addressed in the remand below.

The January 2006 VA examination report notes the examiner conducted a review of the claims file, and he noted the appellant's service with a combat Marine unit.  The appellant reported that prior to starting Trazodone, he did not have nightmares.  Since starting the medication, however, he had nightmares four to five times a week.  He tended to dream through them, but he occasionally awoke afterwards.  On the other hand, the appellant noted that with Trazodone he was not waking up frequently, and he had less trouble falling asleep.  His sleep tended to be restless, so he slept by himself to avoid disturbing or inadvertently hitting his wife.  He also reported some startle reaction, as he lived within earshot of a rifle range.  He described occasionally hearing an automatic weapon which caused him to become nervous and sweat.  That sound, as well as television reports about the war in Iraq, stimulated war memories.  He reported being unable to hunt since his return from Vietnam, but he had spent some time in the woods since his return.  The examiner noted that the appellant had essentially continued to do that as he lived in the country and did not spend much time with anyone other than his family.  He was vigilant at night, as he checked the doors and windows, and he described himself as short-fused and irritable.  Staying away from people for extended periods of time reportedly prevented him from experiencing irritability and quick-temperedness.  The appellant did not like to talk about his war experiences, and he tended to minimize his distress at some points.

The examiner noted the appellant approached VA for help in 2005, and he had no prior history of psychiatric treatment.  The appellant reported having difficulty with what he described as dizziness, anxiety attacks, and a difficulty dealing with people since 2001.  Multiple medical workups failed to reveal an etiology for his dizziness and other symptoms.  Finally, a neurologist suggested the appellant obtain a psychiatric evaluation, for it was possible his dizziness and anxiety had a psychological cause.  

The examiner noted the appellant was seen the prior six months by VA providers for medication management and that, in addition to PTSD, they all noted the Veteran to have depression and anxiety about his diabetes and some possibly related medical problems.  Prior global assessment of functioning scores of 60 to 65 were noted, and the examiner noted the appellant's clinical presentation before him was consistent with the prior findings.  The appellant was prescribed Celexa and Trazodone.  The appellant noted concern about a possible heart complication related to his diabetes and the fact he was no longer able to be as physically active and as stalwart as he had been in the past.  He reported being very active during his working years, as he found his work a suitable distraction from some possible underlying distress associated with his PTSD.

After his discharge from active service he reported having worked three years as a pharmacy and lab technician, and at other jobs before he relocated to California.  In California he worked for 29 years as an aerospace technician, until he was terminated after having experienced the dizzy spells.  He was eventually awarded Social Security Administration disability benefits.  The appellant's first marriage lasted two years, and one child was born of that union.  After two extended relationships with separate women, he married his current wife in 1991, and they have two children.  He described his relationship with his wife and children as good.

Mental status examination revealed no abnormalities of expression, gait, or posture.  The appellant was pleasant, cordial, and personable.  His conversation was generally relevant, coherent, and goal-directed, and he spoke at length about his current situation and his underlying feelings and difficulties.  He was alert and oriented in all three spheres, and in good contact with routine aspects of reality.  He showed no signs or symptoms of psychosis.  The appellant did not appear manifestly anxious or agitated in any particular way, as he seemed calm and relatively relaxed.  He acknowledged having moderate depression associated with his current situation, but the examiner noted the appellant appeared to be a person who was not very open in disclosing the extent to which he was uncomfortable.  The examiner noted the appellant's depression was partially attributable to his PTSD, but was also secondary to his concern for his overall situation in life, which was a function of multiple issues and not simply PTSD.  His affect was responsive and reasonably well modulated.  He tended to be somewhat sluggish and slightly diminished, but it certainly was not flattened or blunted.  He had a good sense of humor.  Memory and intellect appeared intact and of above average capacity.  He did not show any ongoing impairment in insight or judgment with regards to normal everyday affairs.

The examiner's clinical impressions were moderate PTSD, an adjustment disorder, and moderate depression secondary to multiple life stressors including PTSD.  The examiner assigned a global assessment of functioning score of 60.  The examiner observed the appellant's PTSD symptoms interfered with his ability to enjoy his life along normal lines to a moderate degree.  Were the appellant employed, the examiner noted, his PTSD would have a significant impact on interpersonal communications, concentration, focus, emotional stability, and reliability.  The extent to which PTSD interfered with his last job was unknown.

When the rating criteria are considered in light of the findings at clinical examination in January 2006, the Board finds the criteria for the 30 percent rating clearly capture the appellant's symptomatology as of the date of that examination.  38 C.F.R. § 4.7.  Those criteria address mood disturbance, anxiety, and sleep disturbance, which were the primary chronic symptoms the appellant reported.  The 30 percent rating reflects the examiner's assessment of moderate symptomatology.

The Board notes the April 2006 report of the appellant's VA therapist.  The note reflects that the appellant complained of sleep disruption, with both latency and interruption, daily intrusive trauma memories, low energy, and difficulty motivating himself.  The therapist noted that while the appellant's concentration was impaired, it was improved when compared to what it was when he ceased working in 2001.  The therapist noted that the appellant had medical issues to include diabetes mellitus, diabetic neuropathy, hypertension, and gastroesophageal reflux disease.  The therapist opined that continued difficulties with anxiety, irritability, impaired concentration, and memory, and depression, would rule out a return to work.

Although the January 2006 mental status examination assessed the appellant's memory as adequate, the therapist's note implies the appellant's memory issue may have been somewhat more than mild.  Hence, the Board will afford the appellant the benefit of the doubt and find a 50 percent rating approximated as of the date of the therapist's note, April 24, 2006.  38 C.F.R. §§ 4.3, 4.7.

In the Joint Motion, the parties emphasized the therapist's notation about the appellant's apparent inability to return to work.  While the Motion placed it in the context of the adequacy of the Board's explanation of the reasons and bases for the 2010 decision as a whole, the Board specifically finds that the therapist's comment did not provide the basis for a rating higher than 50 percent on April 24, 2006.  The therapist specifically included the appellant's other, physical, disabilities, and the Board does not read it as applying only to the appellant's PTSD.  Further, even if the therapist was assessing the appellant's employability in light of the appellant's PTSD, the fact is that the symptomatology due to PTSD alone did not meet or approximate the criteria for a 70 or 100 percent rating.  Although the symptoms listed in the rating criteria are not deemed to be an exhaustive list, they do reflect the type symptoms that a claimant must manifest to meet or approximate given criteria.  As of April 2006, there was no evidence of psychotic symptoms, suicidal or homicidal ideation, spatial disorientation, illogical speech, or that the appellant's chronic depression rendered him incapable of functioning independently.

The Board also notes that in February 2006 the appellant's therapist pondered whether the Veteran underrepresented the seriousness of his symptoms or was excessively reactive to his distress.  The therapist hypothesized that part of the appellant's difficulty was that he had not had to deal with too many limitations on his behavior, intelligence, and creativity, nor to his active and accomplishment-oriented nature.  All that had changed in the absence of those activities serving as a distraction from the appellant's PTSD.  When the therapist shared that insight with the appellant, he agreed, and the therapist encouraged him to take on some demanding and satisfying activities.  This essentially set the framework for the appellant's therapy through 2010, when it was mutually agreed to terminate it.  All subsequent therapy entries were made by the same therapist who wrote the April 2006 report, as the appellant had the benefit of working with the same therapist throughout.  Thus, while the therapist recorded concern that the appellant may not have reported the full severity of his symptoms, the therapist did not observe or record any objective manifestation, be it body language or otherwise, that suggested symptomatology that would merit a higher rating.

In June 2006 the therapist noted the appellant's mood swings from neutral to irritable were more distinct, because they no longer lasted as long.  The appellant reported he was able to isolate within his home and often without the family even noticing.  He could work on a project or watch television by himself, which brought him out of the mood more quickly.  He reported that medications helped both anxiety and depression.  The appellant's isolative tendencies are recorded throughout the rating period. What the Board finds significant is that the appellant used isolation at his discretion as a form of self-treatment for or handling of acute instances of anxiety or irritability.  Further, the therapist noted overall symptomatic improvement, as the appellant's isolating episodes were shorter, and he was not a threat to himself or others.

At the July 2006 session, the appellant reported he was doing pretty well.  He was pleased that he had received a favorable result on his disability determination.  The therapist did not specify whether the appellant referred to a VA decision or one by the Social Security Administration.  The primary symptom reported by the appellant and his wife were his nightmares; they had become more violent and reactive.  As a result they slept in separate bedrooms.  The therapist noted that the appellant appeared in good spirits and he engaged in appropriate humor.  The therapist noted, the appellant was doing okay with his medications, and he was making a conscious effort to involve himself in life, to use the appellant's words.  As a result of the session, the therapist noted that he was dropping the adjustment disorder diagnosis from the appellant's list of Axis I diagnoses, as it appeared to be resolving, and the appellant was not a threat to himself or others.

In November 2006 the appellant reported staying busy on many projects around his home place, attending his son's football games, and attending a Halloween fund raiser.  He also noted some sluggishness and lack of enthusiasm, though he did not term it as depression.  He also reported he was considering working as a CASA volunteer.  The therapist noted the appellant seemed to have some mild depression, but he was basically okay and stable and appeared to have some activity that challenged him.  The therapist noted the appellant was not a threat to himself or others.

At the January 2007 session the appellant reported he had been very busy and did not have time to think about his condition.  He reported he had a very relaxing and enjoyable Christmas.  He and his wife discussed some of her trauma history which helped increase their bond.  He also went hunting with his daughter, and he shot a deer.  He discussed how he reacted when his automatic response mode kicked in, and he handled it without distress.  He reported he was accepted as a CASA volunteer.  The above noted findings were essentially repeated throughout 2007.   In July 2007 the appellant reported he handled stress by withdrawing from his family.  The therapist noted the appellant was stable, and he was not a threat to himself or others.  In September 2007 the appellant noted that his wife was in an accident, and that the potential for more serious injury caused him to reflect on the fact she easily could have been killed.  The therapist again ruminated about whether the appellant was really reporting the true extent of his symptoms, or whether there really was not significant impact.  Nonetheless, the therapist noted the appellant appeared to be doing well overall and had a pretty good idea about practical management of his symptoms.  The therapist noted that he might do a formal or informal symptoms inventory at the next session to get a better idea of whether the appellant was accurately reporting his symptoms.  The therapist did not conduct an inventory at the next session.  Hence, the Board infers that the appellant's symptoms were as he reported them.

In November 2007 the appellant reported that he enjoyed a military reunion he attended as well as a family trip to South Carolina.  The appellant denied depression and commented he did not have time to think about such issues.  Overall he denied significant symptoms.  Again the therapist noted the appellant was not a threat to himself or others.

At the January 2008 session, mental status examination revealed the appellant as neat and clean, and his psychomotor activity was relaxed and open.  His depression was at a low level, his affect was bright, and appropriateness intact.  Thought processes were logical and relevant, and his cognitive functioning was good.  He was oriented x 3, impulse control, judgment, and insight, were good.  On a scale of 1 to 10, the appellant assessed his depression as 4-5/10, but he said it was not too distressing.  He noted he was balancing his time better and not putting excessive expectations on himself.  His sleep reportedly was easily disrupted, but the appellant noted he got back to sleep ok.  The therapist noted the appellant's condition was stable and at baseline.  He assigned a global assessment of functioning score of 59.

The RO received correspondence from the appellant in March 2008, which included a letter from his wife.  She noted he was not the laughing, smiling, always easy going man she married, as he was moody and forgetful, and complained of being tired all the time.  She noted there were days when it seemed the appellant could not get up and around.  He lost lots of things, would have something in his hand, go into another room, and then return looking for what he had in his hand.  She further noted she found documents on a shelf in the garage or other off-hand place, and that the appellant was banned from cooking unless someone was at home with him, for he walked away and forgot he was cooking.  He disliked socializing, he no longer attended family get-togethers, and he avoided phone calls.  Reportedly, the appellant was nervous in crowds, and his daughter's friends said they did not approach the family when the claimant was with them because he looked so mean.  His wife noted that perhaps it was because he was stressed around people he did not know and in an environment he could not control.  She believed that maybe things had reached the point where the appellant would rather stay at home.

At the March 2008 therapy session the appellant reported his symptoms and lifestyle as about the same.  He did note that his energy and motivation were not much on some days, and his appetite not so good.  He denied any hallucinations or delusions, and he had used spring cleaning as part of his coping strategy.  He assessed his anxiety as 5 and his depression as 4-5.  The screener noted the appellant's mood was mildly depressed and his affect blunted.  

The Joint Motion reflects that the parties noted the Board did not give sufficient consideration to the finding of blunted affect and passing thoughts of self-harm.  Significantly, the examiner reported that the appellant's appropriateness was intact and his thought processes were logical and relevant.  Cognitive functioning was good, as were impulse control, insight, and judgment.  Speech was at a regular rate and rhythm.  The appellant noted he did well in his own environment, but he felt stressed and quite anxious if he had to deal with others.  Most significantly, the appellant denied any plan or other intent to harm himself or others, and he was still tolerating his medications very well.  Notwithstanding the notation of a blunted affect and passing thoughts of self-harm, the screener assigned a global assessment of functioning score of 64.  With the therapist, the appellant noted he had frequently been isolating a lot but was reasonably content doing it, as he preferred that to having a lot of people contact.  The appellant did, however, go places as needed. He could adopt a mindset to tolerate, if not embrace, abrasive behavior by others, and he found his depression tolerable.  He used humor and humorous thinking as a good coping mechanism.  The therapist noted the appellant's energy level seemed down, and there seemed to be a slight level of dysthymia under his positive presentation, which was slightly more than usual but not of any serious clinical significance, and he was not a threat to himself or others..  The therapist continued to assess the appellant's condition as stable.  (Emphasis added).

In light of the above findings and assessment of the nurse practioner and the therapist, the preponderance of the evidence shows the appellant's symptoms not to have more nearly approximated a 70 percent rating, and the Board will maintain the assigned 50 percent rating effective from April 25, 2006.  38 C.F.R. § 4.7; see Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In July 2008 the appellant reported some difficulty with concentration but all other facets of the mental status examination were good.  He reported feeling more depressed and anxious.  The appellant's concentration was opined to be better than it had been in the past, and he denied any major stressors that explained why he felt down.  The therapist did not believe the appellant's brief mention of the war in Iraq had triggered any trauma-specific memories as much as disgust.  He noted he was fighting the urge not to do anything.  He reported staying productive by breaking tasks into small segments.  The projects took his mind off of negative thoughts, and he deliberately used humor to give himself a better outlook.  He completed his CASA training, and he enjoyed teaching his children how to do work projects and working with them.  His son got a puppy, and the appellant was enjoying the dog.  The therapist noted the appellant's mood as dysthymic, and his affect was bright with much humor.  The quality of his content was clearly less positive at that session, but he was in no acute distress and was future oriented.  He assessed the appellant as somewhat more depressed and anxious.  His global assessment of functioning score was assessed as 57.

While the therapist noted an increase in the appellant's depression and anxiety, there were no findings of suicidal ideation or obsessional rituals. His speech was not illogical, obscure, or irrelevant.  The Veteran remained able to function independently, appropriately, and effectively.  The appellant continued to report good relations with his children, and he interacted with them.  He noted it required a good amount of energy to go places, etc., but he took on a mindset to do it.  Thus, the Board finds that his PTSD did not warrant an evaluation in excess of 50 percent as of July 2008.  38 C.F.R. § 4.7.  

At the November 2008 session, the appellant reported continued nightmares and less appetite, but better energy and motivation.  The appellant denied any delusions or suicidal or homicidal ideation.  The appellant's main reported anxiety was having to leave his own environment.  The appellant's cognitive functioning and impulse control were good, and his speech was of regular rate and rhythm.  The nurse practitioner assigned a global assessment of functioning score of 61.  The appellant told the therapist he was having some difficulty with conflictual dreams, and he was trying to identify areas for cognitive change during the day.  The therapist noted the appellant was in good spirits due to the holidays.  The therapist noted the appellant's progress towards his treatment goals was good, and he was not a threat to himself or others.

In January 2009, the appellant reported the snow and cold had benefitted him by helping him stay more isolated, and he felt more relaxed and less stressed.  He still reported vivid dreams but they were not as violent.  He kept busy with chores and tasks in the garage or house, and he spent time on the computer.  He enjoyed the time with his family during the season of lower activity. The therapist noted the appellant's mood was mildly dysthymic but his affect was bright.  He administered the Beck Depression Inventory at the January 2009 session, and the appellant's scores indicated moderate depression.  His answers also indicated some mild suicide ideation but no plan, occasional subjective depression and sadness.  The appellant's score on the PCL-M were just short of the cutoff for significant PTSD.  He noted his score would be much higher without his medications.  If he forgot to take them even for one day, there was a noticeable effect.  The therapist opined that the appellant remained stable and on baseline, and that he was not a threat to himself or others.

The Board attaches more weight to the therapist's face-to-face assessment that the appellant was no worse than baseline than to the raw scores of the tests administered.  Further, the nurse practitioner assigned a Global Assessment of Functioning score of 59.  Thus, the Board finds the appellant's symptoms continued to manifest at the 50 percent rate.  38 C.F.R. § 4.7.

In April 2009 the appellant reported he still had symptoms of anxiety, depression, and intrusive memories, but they were not as severe.  He informed the therapist that he felt he needed to accept his symptoms and move on, rather than working to improve them, which often had the paradoxical effect of increasing them.  The appellant noted that his symptoms went away faster when he did not fight them.  The therapist noted the appellant's symptoms were better, i.e., no heart palpitations, etc.  The appellant's depression was not active.  The appellant described his situation as more like he "didn't have something," rather than like he "had something."  He noted his anxiety was most pronounced when he was around others and was startled by something unexpected, or went to the store.  The appellant then qualified his last observation, in that he noted going to the store no longer bothered him as much-in fact, he enjoyed shopping.  He was okay with isolating.  Intrusive memories were mostly triggered by dreams and contacts with war buddies.  

The therapist found the appellant to have a euthymic mood, and his affect was congruent with his mood.  He demonstrated easy humor, as usual, and his family continued to be a significant support and source of pleasure.  The examiner observed the appellant was at baseline, and not seeking further symptom alleviation but to maintain his state and accept it.  The appellant expressed a preference to extend his next session to about three months.  The therapist observed that, barring other developments, they could continue to wean appointments to termination, but the appellant would have to continue his medications.  The therapist did not use the term, panic attacks.  The Board must infer that the therapist would have noted panic attacks had that been the case.

In July 2009 the appellant gave the appearance of doing pretty well.  He knew he would never be totally free of PTSD symptoms, but he seemed to find his current lifestyle effective in managing them.  The therapist noted his mood was euthymic and his affect elevated.  He displayed more humor than usual.  The therapist also noted he was no more certain in July 2009 than in 2006 as to whether the appellant minimized his symptoms.  While with the therapist the appellant reported he felt he no longer needed individual therapy for his PTSD and depression, and that he was managing his symptoms adequately enough through lifestyle adjustments and medication.  The therapist agreed with the appellant.  The plan was to keep his file open to see if he reconsidered during the upcoming year.

In September 2009 the appellant noted his chief complaint was anxiety.  His sleep was the same, he still had nightmares, his appetite was good, and he described his energy and motivation as "not too bad," as he tried to keep moving.  He denied any hallucinations or delusions.  He assessed his depression as 3/10.  Mental status examination revealed him as alert and oriented, and his mood was fairly stable, and affect bright.  He remained anxious, and he avoided social situations.  Thought process was logical and relevant, and cognitive functioning, impulse control, insight, and judgment, were good.  His appearance was neat and clean, and his psychomotor activity was relaxed and open.  Speech was at a regular rate and rhythm.  He denied any thoughts of self-harm or harm to others.  

The exchange at the September 2009 session notwithstanding, in October 2009 the RO received a letter from the appellant that asked how many pills and therapy did it take to "unsee and unremember" [sic] the Vietnam that he dealt with every day.  The nightmares were reported as horrible and realistic.  He reported that he and his family were suffering due to this disease.  He noted that he often thought of suicide but realized that would hurt his family more.  The appellant stated that he was not a wimp, and he could not go and spill his guts to anybody and everybody.  His wife submitted another letter describing his continued nightmares and how he sometimes lashed out and slept on the couch as a result.  She noted the appellant slept all of the time and nothing seemed to make him happy.  He refused to be around people who were not immediate family, and he was quiet around people he used to laugh with.  She also noted the appellant's forgetfulness was getting worse, and his temper was getting worse.

The November 2009 therapy notes indicate the appellant reported he had experienced insomnia for two weeks but he was better.  His appetite was good and his energy and motivation were pretty good.  He continued to try and keep busy as a coping strategy, and he assessed his depression as 5/10.  The screener noted the appellant was alert and oriented, and his mood was fairly stable.  He noted he had been active with his children, and he had not been so isolative over the last few months.  His affect was bright and his appropriateness intact.  Thought processes were logical and relevant.  Cognitive functioning, impulse control, judgment, and insight, were good.  Speech was of a regular rate and rhythm, and his appearance was neat and clean.  The assigned global assessment of functioning score was 61.

As is readily apparent, the appellant's assessment at his November 2009 medication check was at odds with the contents of his and his wife's October 2009 correspondence.  The findings in March 2010 were essentially the same.  He assessed his depression as 1 to 2, and his global assessment of functioning score was 61.  Were the Board to assume that a global assessment of functioning score of 61 is somewhat high, a global assessment of functioning score of 59 is in the range of 51 to 60, and is still indicative of moderate symptoms.  The most reasonable assessment of the appellant's and his wife's October 2009 correspondence, and also the 2008 letters, is that they represented a transient exacerbation of symptoms, rather than a chronic increase in symptomatology.  As set forth above, the appellant's therapist and the assisting nurse practitioner did not assess a Global Assessment of Functioning score lower than 51 during the entire rating periods.  The extensive outpatient records as recorded in the therapeutic session findings indicate that while the appellant continued to suffer disability due to PTSD, the rate of impairment for the period that started on April 25, 2006, is appropriately compensated with the 50 percent rating.  38 C.F.R. § 4.7.  

While there are suggestions that the appellant's disability would be worse if he were working, the preponderance of the evidence shows that the currently assigned ratings appropriately compensate him for his posttraumatic stress disorder.  Indeed, the assigned ratings are recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the clinical evidence simply preponderates against finding that the appellant's PTSD since April 25, 2006, has been manifested by suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech; or by near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively. 

As the Board noted in the August 2010 decision, if the appellant is actually experiencing more severe symptoms than noted at some three years of therapy sessions, it would be to his benefit to disclose them to his mental health care providers so that they can be properly assessed from a clinical perspective.  Dr. S' report, which is referenced in the remand portion below, indicates that perhaps the appellant will do so at the next examination.  The Board, however, is constrained by the evidence of record, the preponderance of which shows the appellant's PTSD has more nearly approximated the ratings noted earlier.

The Board has considered the propriety of referring the appellant's appeal for consideration of a higher rating on an extraschedular basis.  To do so, however, the rating schedule must be found inadequate to address the appellant's disability because his disability picture is exceptional.  See 38 C.F.R. § 3.321(b)(1).  The Board does not have the authority to allow an increase on an extraschedular basis in the first instance, see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996), as only the Under Secretary For Benefits or the Director of the Compensation and Pension service have that authority.  38 C.F.R. § 3.321(b)(1).  In the absence of an exceptional disability picture, there is no factual basis to consider the other two steps that must be met for a referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria considered in this case reasonably describe the appellant's disability level and symptomatology, which means his disability picture is contemplated by the rating schedule, as the very symptoms manifested by his PTSD and discussed above are included in the schedular rating criteria.  There is nothing in the record to distinguish this case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  As a result, in the absence of such factors, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  Except to the extent noted, the preponderance of the evidence is against the appellant's claim.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD for the period September 23, 2005, to April 24, 2006, is denied.

Entitlement to an initial rating not to exceed 50 percent for PTSD is granted for the period beginning April 25, 2006, to March 31, 2010, subject to the law and regulations governing the award of monetary benefits.


REMAND

As already noted, the treatment records since April 1, 2010 are not available.  Moreover, the appellant has submitted an evaluation by Dr. S in which he opines the claimant should be rated at 70 percent, and that the appellant is unemployable.  The Board remanded the issue of unemployability in August 2010, but Dr. S's report is certainly relevant to the appellant's appropriate rating for the current period.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the appellant and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the appellant for his PTSD since April 1, 2010.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the appellant should be afforded a VA examination to determine the current extent and severity of his PTSD.  The claims folder must be made available to the examiner for review as part of the examination.  The examiner is to determine all symptomatology that is associated with the PTSD, and to assign a Global Assessment of Functioning score that is related solely to the PTSD.  The examiner should also assign a separate Global Assessment of Functioning score that addresses any acquired mental disorder pathology not related to the PTSD.  If that cannot be done, the examiner is asked to explain why.  The examiner is also asked to indicate specific agreement or disagreement with May 2011 review conducted by Dr. S and the reasons why.

3.  Advise the appellant that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2010), the consequences for failure to report for a VA examination without good cause include denial of the claim..  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, AMC/RO must implement corrective procedures at once.

5.  Then review the appellant's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


